Citation Nr: 1307263	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  11-23 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial disability evaluation in excess of 40 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Tommy Klepper, Attorney at Law


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel






INTRODUCTION

The Veteran had active service from December 1969 to May 1970 followed by service with the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, granting the claim of entitlement to service connection for bilateral hearing loss and assigning a 40 percent disability evaluation as of December 9, 2008.  

The Veteran was scheduled for a hearing in February 2013 before a Veterans Law Judge at the RO in Muskogee, Oklahoma.  However, in January 2013, VA received a written statement from the Veteran's representative withdrawing the issue currently on appeal and the Veteran's request for a hearing.  


FINDING OF FACT

VA received written notification from the Veteran's representative in January 2013, indicating that the Veteran wanted to withdraw his appeal for bilateral hearing loss.  The Board received this request prior to the promulgation of a decision.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a Substantive Appeal concerning the issue of entitlement to an initial disability evaluation in excess of 40 percent for bilateral hearing loss are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a rating decision dated February 2010, the RO granted service connection for bilateral hearing loss and assigned a disability evaluation of 40 percent.  The Veteran filed a Notice of Disagreement (NOD) in February 2011, which contested the 40 percent rating for this disability.  In July 2011, the RO promulgated a Statement of Case (SOC) that addressed the 40 percent rating for hearing loss.  In August 2011, the Veteran filed a Substantive Appeal (VA Form 9) and perfected an administrative appeal to the Board.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a) (2012).  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c) (2012).

In a letter received in January 2013, the Veteran's representative indicated that the Veteran desired to withdraw all of his appeals pertaining to bilateral hearing loss.  Hence, there remain no allegations of error of fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and the appeal is dismissed.


ORDER

The appeal concerning the issue of entitlement to an initial disability evaluation in excess of 40 percent for bilateral hearing loss is dismissed.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


